--------------------------------------------------------------------------------

EXHIBIT 10.4




EXHIBIT F
 
FORM OF SECURITYHOLDER
AND
REGISTRATION RIGHTS AGREEMENT

 
 

--------------------------------------------------------------------------------

 

SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT




Dated as of [_________],




by and between




FORD MOTOR COMPANY


and


FORD-UAW HOLDING LLC

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
PAGE
       
Article I DEFINITIONS
3
Section 1.1
 
Certain Defined Terms
3
Section 1.2
 
Terms Generally
8
Article II CERTAIN COVENANTS AND RESTRICTIONS
9
Section 2.1
 
Standstill
9
Section 2.2
 
Transfer Restrictions.
11
Section 2.3
 
Certificate Legends; Holder Representations.
13
Article III RIGHT OF FIRST OFFER
14
Section 3.1
 
Offer Notice
14
Section 3.2
 
Company’s Right of First Offer
14
Section 3.3
 
Payment
15
Section 3.4
 
Assignment of Right of First Offer
15
Article IV VOTING AGREEMENT
15
Section 4.1
 
Agreement to Vote
15
Section 4.2
 
Irrevocable Proxy
16
Section 4.3
 
Inconsistent Voting Agreements
16
Article V REGISTRATION RIGHTS
16
Section 5.1
 
Shelf Registration.
16
Section 5.2
 
Demand Registrations.
18
Section 5.3
 
Piggyback Registration.
20
Section 5.4
 
Postponement of Registrations
21
Section 5.5
 
Holdback Period.
22
Section 5.6
 
No Inconsistent Agreements
23
Section 5.7
 
Registration Procedures.
23
Section 5.8
 
Participation in Public Offering Transfers.
28
Section 5.9
 
Cooperation by Management
29
Section 5.10
 
Registration Expenses and Legal Counsel
29
Section 5.11
 
Rules 144 and 144A and Regulation S
29
Article VI INDEMNIFICATION
30
Section 6.1
 
Indemnification by the Company
30
Section 6.2
 
Indemnification by the Holder
30
Section 6.3
 
Indemnification Procedures.
31
Section 6.4
 
Survival
32
Article VII MISCELLANEOUS
32
Section 7.1
 
Binding Effect; Assignment
32
Section 7.2
 
Adjustments; Restatement of Agreement
32
Section 7.3
 
Termination
33
Section 7.4
 
Amendments and Waivers
33
Section 7.5
 
Attorneys’ Fees
33
Section 7.6
 
Notices
33
Section 7.7
 
No Third Party Beneficiaries
34
Section 7.8
 
Cooperation
34
Section 7.9
 
Counterparts
34

 

--------------------------------------------------------------------------------


 
Section 7.10
 
Remedies
35
Section 7.11
 
GOVERNING LAW; FORUM SELECTION
35
Section 7.12
 
WAIVER OF JURY TRIAL
35
Section 7.13
 
Severability
35
Section 7.14
 
Acknowledgments
35

 
 
2

--------------------------------------------------------------------------------

 

SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT
 
This Securityholder and Registration Rights Agreement (this “Agreement”) is
entered into as of [________], by and between Ford Motor Company, a Delaware
corporation (the “Company”), and Ford-UAW Holdings LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Company ("Initial Holder").
 
WHEREAS, under the Settlement Agreement (defined below), the Company and the UAW
have agreed that responsibility for providing retiree health care benefits for
current and former UAW-represented employees of the Company will be permanently
shifted from the Company to a new retiree plan funded by a new independent
Voluntary Employee Benefit Association Trust ("VEBA");
 
WHEREAS, the Initial Holder was established by the Company pursuant to the MOU
for the purpose of holding certain assets, including the Notes (as defined
below), required to be transferred by the Company to the VEBA;
 
 WHEREAS, the Company has contributed to the Initial Holder $3,334,000000
aggregate principal amount of 5.75% Senior Convertible Notes due 2013 issued by
the Company (the “Notes”), convertible under the terms thereof into common
stock, par value $0.01 per share, of the Company (the “Common Stock”); and
 
WHEREAS, in connection with the foregoing, the parties hereto wish to enter into
this Agreement to govern the rights and obligations of the parties with respect
to registration rights and certain other matters relating to the Notes and the
shares of Common Stock that are issuable, or issued, as the case may be, upon
conversion thereof.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1   Certain Defined Terms.  As used herein, the following terms shall
have the following meanings:
 
“Adverse Disclosure” means public disclosure of material non-public information
that, in the Company’s good faith judgment, after consultation with independent
outside counsel to the Company, (i) would be required to be made in any
Registration Statement or report filed with the SEC by the Company so that such
Registration Statement or report would not be materially misleading; (ii) would
not be required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls or is Controlled by or is under common Control with such
Person.  For the avoidance of doubt, the UAW and its Affiliates shall be deemed
to be Affiliates of the VEBA.

 
3

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning set forth in the Preamble.
 
“Beneficial Owner” or “Beneficially Own” have the meanings given to such terms
in Rule 13d-3 of the Exchange Act, except that a Person shall also be deemed to
beneficially own all shares of Voting Securities with respect to which such
Person has the right or option to acquire (through agreement, purchase,
exchange, conversion or otherwise) beneficial ownership or the power to
vote.  For the avoidance of doubt, any holder of the Notes shall be deemed to
beneficially own all of the Conversion Shares issuable upon conversion thereof.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York City, New
York.
 
“Common Stock” shall have the meaning set forth in the Recitals.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract, pursuant to a voting trust or otherwise.  “Controlling” and
“Controlled” have the correlative meanings.
 
“Conversion Shares” means the shares of Common Stock that are issued or
issuable, as the case may be, from time to time upon conversion of the Notes in
accordance with the terms thereof, together with any securities issued or
issuable in respect thereof in connection with any stock dividend, stock split
(forward or reverse), combination of shares, recapitalization, merger,
consolidation, redemption, exchange of securities or other reorganization or
reclassification after the date hereof.  For all purposes under this Agreement,
any determination of the number of shares of Common Stock that are issuable upon
conversion of, or underlying, the Notes shall be made as if (i) the holder of
the Notes then has the right to convert the Notes and (ii) any such conversion
of the Notes will be settled in accordance with the terms thereof entirely in
shares of Common Stock and not in cash (except for the payment of cash in lieu
of fractional shares of Common Stock).  For avoidance of doubt, the immediately
preceding sentence shall not alter or limit in any way the rights or obligations
of the Holder or the Company under the terms of the Notes, including with
respect to settlement in cash upon conversion of the Notes.
 
“Demand Notice” shall have the meaning set forth in Section 5.2(a).
 
“Demand Registration” shall have the meaning set forth in Section 5.2(a).
 
“Demand Registration Statement” shall have the meaning set forth in Section
5.2(b).
 
“Elected Securities” shall have the meaning set forth in Section 3.2(a).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.

 
4

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Governing Instruments” has the meaning given to such term in Section 2.1(j).
 
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign and any applicable industry self-regulatory organization.
 
“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.
 
“Hedging Activities” shall have the meaning set forth in Section 2.2(b).
 
“Holder” means the Initial Holder, any permitted assignee hereof as contemplated
in Section 7.1(iii), and, in the event of an assignment hereof in connection
with the Transfer of the Registrable Securities to the VEBA as contemplated in
Section 7.1(ii), the VEBA and/or the trustee of the VEBA, as
appropriate.  References to the "Holder" in this Agreement shall be deemed to
include all Holders in the aggregate and not to each individual Holder.
 
“Indemnitee” shall have the meaning set forth in Section 6.1.
 
“Indemnitor” shall have the meaning set forth in Section 6.3(a).
 
“Indenture” means the Indenture, dated as of January 30, 2002, between the
Company and The Bank of New York (as successor trustee to JPMorgan Chase Bank),
as Trustee, as amended and supplemented from time to time, including as
supplemented by the Second Supplemental Indenture, dated as of
__________________, 2008 (the “Supplemental Indenture”), between the Company and
the Trustee.
 
“Initial Holder” shall have the meaning set forth in the Recitals.
 
“Issuer Free Writing Prospectus” means an issuer free writing prospectus (as
defined in Rule 433 under the Securities Act) relating to an offer of the
Registrable Securities.
 
“Law” means any applicable United States or non-United States federal,
provincial, state or local statute, common law, rule, regulation, ordinance,
permit, order, writ, injunction, judgment or decree of any Governmental Entity.
 
“Losses” shall have the meaning set forth in Section 6.1.
 
“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or the
over-the-counter market in the United States of America; (ii) the declaration of
a banking moratorium or any suspension of payments in respect of banks in the
United States of America; (iii) a material outbreak or escalation of armed
hostilities or other international or national calamity involving the United
States of America or the declaration by the United States of a national
emergency or war or a change in national or international financial, political
or economic conditions; and (iv) any material adverse change in the Company’s
business, condition (financial or otherwise) or prospects.
 

 
5

--------------------------------------------------------------------------------

 

“Negotiated Transaction” shall have the meaning set forth in Section 2.2(a)(ii).
 
“Nominee” shall have the meaning set forth in Section 4.2.
 
“Notes” shall have the meaning set forth in the Recitals.
 
“Offered Securities” shall have the meaning set forth in Section 3.1.
 
“Offer Notice” shall have the meaning set forth in Section 3.1.
 
“Offer Price” shall have the meaning set forth in Section 3.2(a).


“Option Exercise Notice” shall have the meaning set forth in Section 3.2(a).


“Option Period” shall have the meaning set forth in Section 3.2(a).


“Other Securities” means any Notes, Common Stock or other securities of the
Company held by a third party which are contractually entitled to registration
rights or which the Company is registering pursuant to a registration statement
covered by Section 5.3.
 
“Owned Shares” shall have the meaning set forth in Section 4.1.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization or other organization, whether or
not a legal entity, and any Governmental Entity.
 
“Piggyback Notice” shall have the meaning set forth in Section 5.3(a).
 
“Piggyback Registration” shall have the meaning set forth in Section 5.3(a).
 
“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.


“Proxy” or “Proxies” has the meaning given to such term in Rule 14a-1 of the
Exchange Act.


“Registrable Securities” means the Notes and the Conversion Shares.  As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when they have been Transferred by a Holder to a party other than a
Holder in accordance with all applicable provisions of this Agreement.
 
“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
 

 
6

--------------------------------------------------------------------------------

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, financial advisors or other Person acting on behalf of such Person.
 
“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.
 
“Rule 144A” means Rule 144A under the Securities Act or any successor rule
thereto.
 
“Rule 144 Sale” shall have the meaning set forth in Section 2.2(a)(iii).
 
“Rule 144A Sale” shall have the meaning set forth in Section 2.2(a)(iv).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Settlement Agreement” means the Settlement Agreement, dated March [__], 2008
(as amended, supplemented, replaced or otherwise altered from time to time),
between the Company, the UAW, and certain class representatives, on behalf of
the class of plaintiffs in (1) the class action of [Int’l Union, UAW, et al. v.
Ford Motor Company, Civil Action No. 07-14845 (E.D. Mich. filed Nov. 9, 2007),
and/or (2) the class action of Int’l Union, UAW, et al. v. Ford Motor Company,
Civil Action No. 05-74730, (E.D. Mich. [July 13], 2006, aff’d, (6th Cir. 2007)].
 
“Share Limitation” means that the underwriter selected by the Company of any
underwritten public offering advises the Company in writing that in its opinion
the number or dollar amount of securities requested to be included in such
offering (whether by the Holder, the Company or any other holders thereof
permitted (by contractual agreement with the Company or otherwise) to include
such securities in such offering) exceeds the number or dollar amount of
securities which can be sold in such offering without adversely affecting the
price, timing, distribution or marketability of the offering.
 
“Shelf Offering” shall have the meaning set forth in Section 5.1(c).
 
“Shelf Period” shall have the meaning set forth in Section 5.1(b).
 
“Shelf Registration Statement” means (i) a Registration Statement of the Company
on Form S-3 (or any successor form or other appropriate form under the
Securities Act) filed with the SEC or (ii) if the Company is not permitted to
file a Registration Statement on Form S-3, an evergreen Registration Statement
on Form S-1 (or any successor form or other appropriate form under the
Securities Act) filed with the SEC, in each case for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Securities. To the extent the Company is a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act), a “Shelf
Registration Statement” shall be deemed to refer to an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3.
 

 
7

--------------------------------------------------------------------------------

 

“Shelf Take-Down Notice” shall have the meaning set forth in Section 5.1(c).
 
“Solicitation” has the meaning given to such term in Rule 14a-1 of the Exchange
Act.
 
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the shares of the voting securities or other voting interests are
owned or Controlled, or the ability to select or elect more than 50% of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hedge, encumber, hypothecate or similarly dispose of, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, hedge,  encumbrance, hypothecation or similar
disposition.
 
“Transfer Date” means the date on which the Notes are first transferred from the
Initial Holder to the VEBA or the date on which the Company's ownership interest
in the Initial Holder is transferred to the VEBA.
 
“Trustee” shall have the meaning set forth in the Preamble.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, and the
rules and regulations thereunder.
 
“UAW” means the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America.
 
“VEBA” shall have the meaning set forth in the Preamble.
 
“Voting Securities” means securities of the Company, including the Common Stock,
with the power to vote with respect to the election of directors of the Company
generally and all securities (including the outstanding Notes) convertible into
or exchangeable for securities of the Company with the power to vote with
respect to the election of directors of the Company generally.
 
Section 1.2   Terms Generally.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, unless the context
expressly provides otherwise. All references herein to Sections, paragraphs,
subparagraphs or clauses shall be deemed references to Sections, paragraphs,
subparagraphs or clauses of, this Agreement, unless the context requires
otherwise.  Unless otherwise specified, the words “this Agreement”, “herein”,
“hereof”, “hereto” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”.  Unless expressly stated otherwise, any Law defined or referred to
herein means such Law as from time to time amended, modified or supplemented,
including by succession of comparable successor Laws and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 
8

--------------------------------------------------------------------------------

 

ARTICLE II
CERTAIN COVENANTS AND RESTRICTIONS
 
Section 2.1   Standstill.  The Holder shall not, and shall cause its Affiliates
not to, during the term of this Agreement, directly or indirectly, alone or in
concert with others, without the prior written consent of the Board, take any of
the actions set forth below (or take any action that would require the Company
to make any public announcement regarding any of the following):
 
(a)           acquire, announce an intention to acquire, offer or propose to
acquire or agree to acquire, by purchase or otherwise, Beneficial Ownership of
any Voting Securities other than the acquisition of Notes on the Transfer Date
and the acquisition of Conversion Shares upon conversion thereof by the Holder;
 
(b)           make, or in any way participate in, any Solicitation of Proxies to
vote any Voting Securities or of any written consent to corporate action from
any holders of Voting Securities, seek to advise, assist, instigate, encourage
or influence any Person with respect to the voting of any Voting Securities,
initiate or propose any stockholder proposal or induce or attempt to induce any
other Person to initiate any stockholder proposal;
 
(c)           make any statement or proposal, whether written or oral, to the
Board, or to any director, officer or agent of the Company, or make any public
announcement or proposal whatsoever with respect to a merger or other business
combination, sale or transfer of any asset or assets of the Company that
individually or collectively are material to the Company, recapitalization,
extraordinary dividend, share repurchase, liquidation or other extraordinary
corporate transaction involving the Company or any other transaction which could
result in a change of control of the Company, or solicit or encourage any other
Person to make any such statement, proposal or announcement;
 
(d)           form, join or in any way participate in a Group with respect to
any Voting Securities of the Company;
 
(e)           deposit any Voting Securities into a voting trust or subject any
Voting Securities to any arrangement or agreement with respect to the voting of
any Voting Securities other than as expressly contemplated by this Agreement;
 
(f)           call, request the calling of, or otherwise seek to assist in the
calling of, a special meeting of the stockholders of the Company;
 
(g)           participate in any meeting of the stockholders or execute any
written consent to corporate action with respect to the Company, except in
accordance with this Agreement;
 

 
9

--------------------------------------------------------------------------------

 

(h)           seek to place a representative on the Board or seek the removal of
any member of the Board;
 
(i)            act alone or in concert with others to seek to Control or
influence in any manner the management, the Board or the policies of the Company
or any of its Affiliates;
 
(j)            make a request (public or otherwise) to the Company (or its
directors, officers, stockholders, employees or agents) to amend or waive this
Section 2.1 or the Restated Certificate of Incorporation or Bylaws of the
Company (collectively, the “Governing Instruments”), including any request
(public or otherwise) to permit the Holder or its Affiliates, or any other
Person, to take any action in respect of the matters referred to in this Section
2.1;
 
(k)           publicly disclose any intention, plan or arrangement inconsistent
with this Section 2.1; or
 
(l)            advise, assist, instigate, encourage or influence any other
Person to do any of the foregoing.
 
The foregoing provisions shall not prohibit the Holder from:
 
(i)           acquiring any interest in any fund or collective investment
vehicle that owns Voting Securities (so long as (x) such acquisition is not
undertaken for the purpose of avoiding this Section 2.1, (y) Voting Securities
comprise no more than 5% of the net asset value of such fund or investment
vehicle and (z) neither the UAW, the Holder nor any of their respective
Affiliates possesses the right, power or ability to Control such fund or
collective investment vehicle or its manager);
 
(ii)          engaging in Hedging Activities to the extent permissible under
Section 2.2; or
 
(iii)         subject to Section 2.2, tendering into any tender or exchange
offer as seller.
 
Furthermore, the foregoing provisions shall not prohibit the UAW from (i)
engaging in collective bargaining activities with respect to the Company in
connection with the UAW’s representation of its members, (ii) administering or
enforcing its rights under any collective bargaining agreement or other
agreement or arrangement with the Company or (iii) communicating with the UAW’s
members regarding such actions or activities (so long as such actions or
activities under clauses (i), (ii) and (iii) are not undertaken for the purpose
of avoiding this Section 2.1).
 


 
Section 2.2   Transfer Restrictions.
 
(a)           Except for a Transfer of Registrable Securities from the Initial
Holder to the VEBA, the Holder shall not make any Transfer of any Registrable
Securities other than pursuant to any one or more of the following transactions
(provided that the Holder has also first complied with the terms and conditions
contained in Article III hereof in connection with such proposed Transfer, and
subject to the limitations set forth in this Section 2.2 and in any restrictive
legends on the Holder’s Note or Common Stock certificates):
 

 
10

--------------------------------------------------------------------------------

 

(i)           a Transfer pursuant to a Shelf Offering, Demand Registration or
Piggyback Registration in each case in accordance with Article V;
 
(ii)          a Transfer pursuant to a privately negotiated transaction or
series of related transactions effected on the same date and at the same price
per share or Note with one or more transferees (a “Negotiated Transaction”);
 
(iii)         a Transfer pursuant to Rule 144 (a “Rule 144 Sale”);
 
(iv)         a Transfer pursuant to Rule 144A (a “Rule 144A Sale”);
 
(v)          a Transfer to the Company or a wholly-owned direct or indirect
Subsidiary of the Company pursuant to a self-tender offer or otherwise;
 
(vi)          Transfer pursuant to a merger or consolidation in which the
Company or a wholly-owned direct or indirect Subsidiary of the Company is a
constituent corporation; and
 
(vii)         a Transfer by tendering any or all of the Registrable Securities
into an exchange offer, a tender offer or a request or invitation for tenders
(as such terms are used in Sections 14(d) or 14(e) of the Exchange Act and the
rules and regulations of the SEC thereunder) for Common Stock if the tender
offer has been recommended, and such recommendation has not been withdrawn, by a
committee of the Board consisting solely of members of the Board (x) who are not
officers or employees of the Company, (y) who are not representatives, nominees
or Affiliates of the UAW or the Holder and (z) who are not representatives,
nominees or Affiliates of the bidder (as defined in Rule 14d-1(e) under the
Exchange Act) making such tender offer.
 
Notwithstanding anything to the contrary in this Section 2.2 (a), no Transfer of
a Registrable Security, other than from the Initial Holder to the VEBA, shall be
made prior to the later of January 1, 2010 or the Transfer Date without the
prior written consent of the Company, which consent shall not be unreasonably
withheld.
 
(b)           The Holder may not (i) acquire any securities convertible into or
exercisable for the Notes or Common Stock or any securities the value of which
is derived from, or determined by reference to, the Notes or Common Stock or
(ii) acquire, establish or enter into any derivative contract or arrangement the
value of which is derived from, or determined by reference to, the Notes or
Common Stock, except for actions under clause (i) or (ii) that are solely for
the purpose of hedging (and that do not have the effect of increasing) the
Holder’s investment in the Notes or the Conversion Shares (such activities being
referred to as “Hedging Activities”) and subject to the other limitations set
forth in this Agreement.
 
(c)           Notwithstanding any provisions of this Agreement to the contrary:
 
(i)           the aggregate number of (w) Conversion Shares that are Transferred
by the Holder pursuant to one or more Rule 144 Sales and Rule 144A Sales, (x)
Conversion Shares underlying the principal amount of Notes that are Transferred
by the Holder pursuant to one or more Rule 144 Sales and Rule 144A Sales, (y)
Conversion Shares Transferred in connection with one or more Hedging Activities
and (z) Conversion Shares underlying the principal amount of Notes Transferred
in connection with one or more Hedging Activities shall not exceed 100 million
Conversion Shares in any 3-month period; and
 

 
11

--------------------------------------------------------------------------------

 

(ii)           the aggregate number of (w) Conversion Shares that are
Transferred by the Holder pursuant to one or more Shelf Offerings, Demand
Registrations, Rule 144 Sales and Rule 144A Sales, (x) Conversion Shares
underlying the principal amount of Notes that are Transferred by the Holder
pursuant to one or more Shelf Offerings, Demand Registrations, Rule 144 Sales
and Rule 144A Sales, (y) Conversion Shares Transferred in connection with one or
more Hedging Activities and (z) Conversion Shares underlying the principal
amount of Notes Transferred in connection with one or more Hedging Activities
shall not exceed 200 million Conversion Shares in any 12-month period.
 
(d)           Notwithstanding any provisions of this Agreement to the contrary,
the Holder shall not make a Transfer of any Registrable Securities to (i) any
one Person or Group (whether such Person or Group is buying for its own account
or as a fiduciary on behalf of one or more accounts) of more than 2% of the
Common Stock then outstanding (it being understood that the Transfer of any
principal amount of the Notes shall be deemed for these purposes to be the
Transfer of the underlying Conversion Shares) or (ii) any one Person or Group if
such Person or Group is then required to file, or has filed, or as a result of
such Transfer will be required to file (to the knowledge of the Holder after
reasonable inquiry) a statement on Schedule 13D under the Exchange Act (or any
successor thereto) with respect to the Common Stock and such Person or Group
intends, or has expressly reserved the right, to exert Control or influence over
the Company (to the knowledge of the Holder after reasonable inquiry).
 
(e)           If the Registrable Securities subject to any Transfer are not to
be registered under the Securities Act, the Holder shall, prior to effecting
such Transfer, cause each transferee in such Transfer to represent and warrant
to, and covenant and agree with, the Holder and the Company in writing that (i)
such transferee is acquiring such Registrable Securities for its own account, or
for one or more accounts, as to each of which such transferee exercises sole
investment discretion, for investment purposes only and not with a view to, or
for resale in connection with, any distribution (within the meaning of the
Securities Act) and (ii) such transferee does not constitute an underwriter
(within the meaning of the Securities Act) with respect to the acquisition of
such Registrable Securities from the Holder.  The parties hereto agree that the
representations, warranties and covenants referred to in the immediately
preceding sentence shall not be required from any transferee who receives
Registrable Securities pursuant to a sale in compliance with Rule 144.
 
(f)           Prior to making any Transfer of Registrable Securities pursuant to
Section 2.2(a)(iii), the Holder shall deliver to the Company an opinion of
counsel reasonably satisfactory to the Company to the effect that such Transfer
may be made without registration under the Securities Act in reliance upon Rule
144.

 
12

--------------------------------------------------------------------------------

 

(g)           No Transfer of Registrable Securities in violation of this
Agreement, including Article III hereof, or in violation of any restrictive
legends on the Holder’s Note or Common Stock certificates shall be made or
recorded on the books of the Company and any such Transfer shall be void and of
no effect.
 
(h)           Upon completion of any Transfer of any Registrable Securities or
the entering into or execution of any Hedging Activities by or on behalf of the
Holder, the Holder shall notify the Company in writing of (i) the principal
amount of Notes and the number of Conversion Shares so Transferred and (ii) the
principal amount of Notes and the number of Conversion Shares so Transferred
pursuant to such Hedging Activities.
 
Section 2.3            Certificate Legends; Holder Representations».
 
(a)           The Holder acknowledges and agrees that each certificate
representing the Holder’s Notes and Conversion Shares shall conspicuously bear
legends in accordance with the Indenture.
 
(b)           The Holder covenants and agrees that it will cooperate with the
Company and take all action necessary to ensure that each certificate
representing the Holder’s Notes and Conversion Shares shall conspicuously bear
legends, respectively, in substantially the following forms:
 
THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF THESE NOTES AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS OF THAT CERTAIN
SECURITYHOLDER AND REGISTRATION RIGHTS AGREEMENT, DATED AS OF [_________], BY
AND BETWEEN FORD MOTOR COMPANY AND FORD-UAW HOLDINGS LLC.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
 
THE SALE, TRANSFER, ASSIGNMENT, HEDGE, PLEDGE, ENCUMBRANCE, HYPOTHECATION OR
DISPOSAL OF SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
RESTRICTIONS, TERMS AND CONDITIONS OF THAT CERTAIN SECURITYHOLDER AND
REGISTRATION RIGHTS AGREEMENT, DATED AS OF [_________], BY AND BETWEEN FORD
MOTOR COMPANY AND FORD-UAW HOLDINGS LLC.   COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
 
THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED PRIOR TO OCTOBER 1, 2012 EXCEPT UNDER ONE OF THE FOLLOWING
CIRCUMSTANCES: (1) THE COMPANY PROVIDES AN IRREVOCABLE NOTICE OF REDEMPTION
PURSUANT TO SECTION 4.01 OF THE SECOND SUPPLEMENTAL INDENTURE DATED AS OF
JANUARY 1, 2008, BETWEEN FORD MOTOR COMPANY AND THE BANK OF NEW YORK (AS
SUCCESSOR TRUSTEE TO JPMORGAN CHASE BANK), AS TRUSTEE OR (2) IN ANY CALENDAR
QUARTER, THE CLOSING MARKET PRICE OF FORD COMMON STOCK IS EQUAL TO OR GREATER
THAN 120% OF THE THEN CURRENT CONVERSION PRICE (INITIALLY $11.04 PER SHARE) FOR
AT LEAST 20 TRADING DAYS OF THE LAST 30 CONSECUTIVE TRADING DAYS IN THE
PRECEDING CALENDAR QUARTER.

 
13

--------------------------------------------------------------------------------

 

(c)           The Holder represents and warrants that it, together with its
investment managers, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Registrable Securities.  The Holder understands and acknowledges that the
Registrable Securities have not been registered under the Securities Act or any
state securities law and that the Registrable Securities may not be the subject
of any Transfer except as expressly permitted by this Agreement.
 
 
ARTICLE III
RIGHT OF FIRST OFFER
 
Section 3.1    Offer Notice.  If at any time the Holder proposes to Transfer
Registrable Securities pursuant to Section 2.2(a)(i), (ii), (iii) or (iv), the
Holder shall promptly give the Company written notice of such intention to make
the Transfer (the “Offer Notice”).  The Offer Notice shall include (i) a
description of the Registrable Securities proposed to be Transferred, (ii) the
proposed method of distribution therefor and (iii) the number of such
Registrable Securities proposed to be Transferred (the “Offered Securities”).
 
Section 3.2    Company’s Right of First Offer.


(a)           The Company shall have an option for a period of ten (10) days
from delivery of the Offer Notice (the “Option Period”) to elect to offer to
purchase all or any portion of the Offered Securities.  The Company may exercise
such election option by notifying the Holder in writing before expiration of the
Option Period (the “Option Exercise Notice”) as to (i) the number of such
Offered Securities that it wishes to purchase (the “Elected Securities”), (ii)
the per share or per Note cash purchase price that it proposes to pay the Holder
for such Elected Securities (the “Offer Price”) and (iii) the material terms and
conditions upon which the proposed purchase would be made.  The Option Exercise
Notice shall constitute an offer to purchase the number of Elected Securities
indicated in the Option Exercise Notice from the Holder at the cash Offer Price
and on the other terms and conditions set forth in the Option Exercise
Notice.  The Holder shall have ten (10) days to accept, in writing, in whole and
not in part, the offer (if any) made by the Company in the Option Exercise
Notice.
 
(b)           If the Holder does not accept the Company’s offer, the Holder
shall be entitled to Transfer all or any portion of the Offered Securities,
subject to the other terms of this Agreement (including Section 2.2 and Section
5.5(a)), to a purchaser or purchasers on terms and conditions that are not less
favorable to the Holder than those set forth in the Option Exercise Notice (and
that are no more favorable to the purchaser or purchasers) in the Holder’s
reasonable judgment; provided, that such Transfer of all or any portion of the
Offered Securities to the purchaser or purchasers is completed within one
hundred twenty (120) days after delivery of the Offer Notice to the Company.  If
at the end of the one hundred twenty (120) day period, the Holder has not
completed the Transfer of the Offered Securities, the Holder shall no longer be
permitted to Transfer any of such Offered Securities without again fully
complying with the provisions of this Article III.

 
14

--------------------------------------------------------------------------------

 

(c)           If the Company (x) does not deliver an Option Exercise Notice to
the Holder before the expiration of the Option Period, or (y) elects to offer to
purchase less than all of such Offered Securities, the Holder shall be entitled
to Transfer (1) all or any portion of the Offered Securities (in the case of
clause (x) above), or (2) any portion of the Offered Securities that do not
constitute Elected Securities (in the case of clause (y) above), in each case
subject to the other terms of this Agreement (including Section 2.2 and Section
5.5(a)), to a purchaser or purchasers on any terms and conditions; provided,
that such Transfer of the Offered Securities to the purchaser or purchasers is
completed within one hundred twenty (120) days after delivery of the Offer
Notice to the Company.  If at the end of the one hundred twenty (120) day
period, the Holder has not completed the Transfer of the Offered Securities, the
Holder shall no longer be permitted to Transfer any of such Offered Securities
without again fully complying with the provisions of this Article III.
 
Section 3.3    Payment. If the Holder accepts in whole within ten (10) days any
offer made by the Company in the Option Exercise Notice, then payment by the
Company for the Elected Securities shall be made in cash by check or wire
transfer at a time and place agreed upon between the parties, which shall be no
later than sixty (60) days after delivery to the Company of the Offer Notice;
provided, however, that in the event the Company is unable to effectuate such
closing due to legal and/or contractual prohibitions applicable to the Company
or the transaction, the Company shall have the right to extend such deadline for
the closing for up to an additional thirty (30) days.  For the avoidance of
doubt, any obligation of the Company to effectuate such closing with respect to
the Elected Securities shall be subject to the terms and conditions set forth in
the Option Exercise Notice.
 
Section 3.4    Assignment of Right of First Offer.  Notwithstanding any
provision in this Agreement to the contrary, the Company may assign its rights
and obligations under this Article III to any Person without the consent of the
Holder; provided, that the Company shall be liable to the Holder for any breach
of, or failure to comply with, this Article III by any such assignee.
 
ARTICLE IV
VOTING AGREEMENT
 
Section 4.1    Agreement to Vote.  The Holder irrevocably and unconditionally
hereby agrees that from and after the date hereof until the date of termination
of this Agreement in accordance with its terms, at any meeting (whether annual
or special and each adjourned or postponed meeting) of the Company’s
stockholders, however called, or in connection with any written consent of the
Company’s stockholders, the Holder will (i) appear at such meeting or otherwise
cause any and all issued Conversion Shares held or beneficially owned by the
Holder to be counted as present thereat for purposes of calculating a quorum and
(ii) vote or cause to be voted (including by written consent, if applicable)
such issued Conversion Shares held or beneficially owned by the Holder as of the
relevant time (“Owned Shares”) on each matter presented to the stockholders of
the Company as follows:


(a)           In the case of any proposed amendments to, or restatements of, the
Governing Instruments that are proposed by the Company to (x) facilitate the
transactions contemplated by this Agreement or (y) to bring the Governing
Instruments into conformity with this Agreement, in either case as may be
determined by the Board in its discretion, “for” such proposal; and

 
15

--------------------------------------------------------------------------------

 

(b)           In the case of any other matter presented to the stockholders of
the Company, in the same proportionate manner (either “for,” “against,”
“withheld” or otherwise) as (x) in the case of proposed stockholder action at a
meeting of the Company’s stockholders, the holders of Common Stock (other than
the Holder and its Affiliates) that were present and entitled to vote on such
matter voted in connection with each such matter and (y) in the case of proposed
stockholder action by written consent, all the holders of Common Stock (other
than the Holder and its Affiliates) that consented or did not consent in
connection with each such matter.
 
Section 4.2    Irrevocable Proxy.  The Holder hereby revokes any and all
previous proxies granted with respect to its Owned Shares.  Subject to the last
two sentences of this Section 4.2, upon the request of the Company and subject
to applicable law, the Holder shall, or shall use its reasonable best efforts to
cause any Person serving as the nominee (the “Nominee”) of the Holder with
respect to its Owned Shares to, irrevocably appoint the Company or its designee
as the Holder’s proxy to vote (or cause to be voted) its Owned Shares in
accordance with Section 4.1 hereof.  Such proxy shall be irrevocable and coupled
with an interest and shall be granted in consideration of the Company entering
into this Agreement and the other arrangements covered by the Settlement
Agreement.  In the event that any Nominee for any reason fails to irrevocably
appoint the Company or its designee as the Holder’s proxy in accordance with
this Section 4.2, the Holder shall cause such Nominee to vote its Owned Shares
in accordance with Section 4.1 hereof.  In the event that the Holder or any
Nominee fails for any reason to vote its Owned Shares in accordance with the
requirements of Section 4.1 hereof, then the Company or its designee shall have
the right to vote the Holder’s Owned Shares in accordance with Section 4.1. 
Subject to applicable law, the vote of the Company or its designee shall control
in any conflict between the vote by the Company or its designee of the Holder’s
Owned Shares and a vote by the Holder (or any Nominee on behalf of the Holder)
of its Owned Shares.  Notwithstanding the foregoing, the proxy granted by the
Holder and/or any Nominee shall be automatically revoked upon termination of
this Agreement in accordance with its terms.
 
Section 4.3    Inconsistent Voting Agreements.  The Holder hereby agrees that
the Holder shall not enter into any agreement, contract or understanding with
any Person prior to the termination of this Agreement directly or indirectly to
vote, grant a proxy or power of attorney or give instructions with respect to
the voting of the Holder’s Owned Shares in any manner which is inconsistent with
this Agreement.
 
ARTICLE V
REGISTRATION RIGHTS
 
Section 5.1    Shelf Registration.
 
(a)           Subject to Section 5.4, as promptly as practicable after the date
hereof, the Company shall file with the SEC a Shelf Registration Statement
relating to the offer and sale of all of the Registrable Securities held by the
Holder from time to time in accordance with the methods of distribution elected
by the Holder and set forth in the Shelf Registration Statement and shall use
its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.

 
16

--------------------------------------------------------------------------------

 

(b)           Subject to Section 5.4, the Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective under
the Securities Act in order to permit the Prospectus forming a part thereof to
be usable by the Holder until the earlier of (i) the date as of which all
Registrable Securities have been sold pursuant to the Shelf Registration
Statement or another registration statement filed under the Securities Act (but
in no event prior to the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder) and (ii) the date as of which the Holder
is permitted to sell its Registrable Securities without registration pursuant to
Rule 144 under the Securities Act without volume limitation or other
restrictions on transfer thereunder (such period of effectiveness, the “Shelf
Period”).  The Company shall not be deemed to have used its reasonable best
efforts to keep the Shelf Registration Statement continuously effective during
the Shelf Period if the Company voluntarily takes any action or omits to take
any action that would result in the Holder not being able to offer and sell any
Registrable Securities pursuant to such Shelf Registration Statement, unless
such action or omission is required by applicable law.  The Company shall use
its reasonable best efforts to remain a well-known seasoned issuer (as defined
in Rule 405 under the Securities Act) (and not to become an ineligible issuer
(as defined in Rule 405 under the Securities Act)) during the Shelf Period.
 
(c)           At any time that a Shelf Registration Statement covering
Registrable Securities pursuant to this Section 5.1 is effective, if the Holder
delivers a notice to the Company (a “Shelf Take-Down Notice”) stating that the
Holder intends to effect an offering of all or part of the Registrable
Securities included by the Holder on the Shelf Registration Statement (a “Shelf
Offering”) and stating the number or dollar amount of the Registrable Securities
to be included in such Shelf Offering, then the Company shall amend or
supplement the Shelf Registration Statement as may be necessary in order to
enable such Registrable Securities and Other Securities, as the case may be, to
be distributed pursuant to the Shelf Offering as contemplated by the Shelf
Take-Down Notice (taking into account, in the case of any underwritten public
Shelf Offering, the inclusion of Other Securities by any other holders).
 
(d)           The number of Shelf Offerings (together with any Demand
Registrations) in any 12-month period shall not exceed one, and the Holder shall
not be entitled to initiate a Shelf Offering unless the Holder has requested to
offer at least the lesser of (A) 50 million Conversion Shares (inclusive of
Conversion Shares underlying any principal amount of the Notes requested to
offer) or (B) Registrable Securities having a fair market value (based (i) in
the case of any Conversion Shares included in the request, upon the closing
price of the Conversion Shares quoted on the principal securities exchange on
which such Conversion Shares are listed on the trading day immediately preceding
the date upon which the Holder delivers a Shelf Take-Down Notice to the Company,
and (ii) in the case of any principal amount of the Notes included in the
request, upon the value of the underlying Conversion Shares based upon the
closing price of the Conversion Shares quoted on the principal securities
exchange on which such Conversion Shares are listed on the trading day
immediately preceding the date upon which the Holder delivers a Shelf Take-Down
Notice to the Company) of $500 million in such Shelf Offering.
 
(e)           The Holder may withdraw its Registrable Securities from a Shelf
Offering at any time by providing the Company with written notice.  Upon receipt
of such written notice, the Company shall cease all efforts to secure
registration; provided, however, such registration shall nonetheless be deemed a
Shelf Offering for all purposes hereunder unless (i) the withdrawal is made
following the occurrence of a Material Adverse Change not known to the Holder at
the time of the Shelf-Take Down Notice, (ii) the withdrawal is made because the
registration would require the Company to make an Adverse Disclosure or (iii)
the Holder has paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in the preparation,
filing and processing of the withdrawn registration.

 
17

--------------------------------------------------------------------------------

 

(f)           The Company shall, from time to time, supplement and amend the
Shelf Registration Statement if required by the Securities Act, including the
rules, regulations or instructions applicable to the registration form used by
the Company for such Shelf Registration Statement.
 
(g)           If an underwritten public Shelf Offering is subject to a Share
Limitation, then there shall be included in such offering the number or dollar
amount of Registrable Securities requested to be included in such registration
by the Holder (and any Other Securities requested to be included therein by the
holders thereof) that in the opinion of the underwriter selected by the Company
can be sold without adversely affecting the price, timing, distribution or
marketability of such offering, and such number or dollar amount of securities
shall be allocated for inclusion pro rata among the holders of all such
securities (including the Registrable Securities of the Holder) on the basis of
the number of securities of the Company owned by each such holder.
 
(h)           In connection with an underwritten public Shelf Offering, the
Holder shall have the right to select a nationally recognized underwriter as the
lead or managing underwriter and the Company shall have the right to select a
nationally recognized underwriter as the co-manager of such underwritten public
Shelf Offering, in each case, who shall be reasonably acceptable to the other
party.  In connection with any such underwritten public Shelf Offering, the
Holder and the Company agree that they will each enter into a customary
underwriting agreement with the underwriters selected pursuant to the preceding
sentence, such underwriting agreement to be reasonably satisfactory in form and
substance to the Company, the Holder and the underwriters (it being understood
that the Holder shall not be required to make any representations and warranties
other than with respect to itself, its ownership of the Registrable Securities
and its intended method of distribution thereof and shall not be required to
provide an indemnity other than with respect to information it provides to the
Company in writing expressly for use in such underwritten Shelf Offering, and
any such indemnity shall be limited in amount to the net proceeds of such Shelf
Offering actually received by the Holder).  The Holder and the Company agree
that (i) an equivalent number or dollar amount of Registrable Securities shall
be sold through the lead or managing underwriter selected by the Holder and the
underwriter selected by the Company in any underwritten public Shelf Offering
and (ii) all decisions regarding whether a Share Limitation is necessary shall
be made in the sole discretion of the underwriter selected by the Company.
 
Section 5.2    Demand Registrations.
 
(a)           If, following the date hereof, the Company is unable to file,
cause to be effective or maintain the effectiveness of a Shelf Registration
Statement as required under Section 5.1, the Holder shall have the right by
delivering a written notice to the Company (a “Demand Notice”) to require the
Company to, pursuant to the terms of this Agreement, register under and in
accordance with the provisions of the Securities Act the number of Registrable
Securities Beneficially Owned by the Holder and requested by such Demand Notice
to be so registered (a “Demand Registration”); provided, however, that (i) the
number of Demand Registrations (together with any Shelf Offerings) in any
12-month period shall not exceed one and (ii) the Company shall not be required
to register the Registrable Securities requested by the Demand Notice unless the
Holder has requested to offer at least the lesser of (A) 50 million Conversion
Shares (inclusive of Conversion Shares underlying any principal amount of the
Notes requested to offer) or (B) Registrable Securities having a fair market
value (based (i) in the case of any Conversion Shares included in the request,
upon the closing price of the Conversion Shares quoted on the principal
securities exchange on which such Conversion Shares are listed on the trading
day immediately preceding the date upon which the Holder delivers a Demand
Notice to the Company, and (ii) in the case of any principal amount of the Notes
included in the request, upon the value of the underlying Conversion Shares
based upon the closing price of the Conversion Shares quoted on the principal
securities exchange on which such Conversion Shares are listed on the trading
day immediately preceding the date upon which the Holder delivers a Demand
Notice to the Company) of $500 million in such Demand Registration.  The Demand
Notice shall also specify the expected method or methods of disposition of the
applicable Registrable Securities.

 
18

--------------------------------------------------------------------------------

 

(b)           Subject to Section 5.4, following receipt of a Demand Notice, the
Company shall use its reasonable best efforts to file, as promptly as reasonably
practicable, a Registration Statement relating to the offer and sale of the
Registrable Securities requested to be included therein by the Holder (and any
Other Securities requested to be included therein by the holders thereof) in
accordance with the methods of distribution elected by the Holder in the Demand
Notice (a “Demand Registration Statement”) and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof.
 
(c)           The Holder may withdraw its Registrable Securities from a Demand
Registration at any time by providing the Company with written notice.  Upon
receipt of such written notice, the Company shall cease all efforts to secure
registration; provided, however, such registration shall nonetheless be deemed a
Demand Registration for all purposes hereunder unless (i) the withdrawal is made
following the occurrence of a Material Adverse Change not known to the Holder at
the time of the Demand Notice, (ii) the withdrawal is made because the
registration would require the Company to make an Adverse Disclosure or (iii)
the Holder has paid or reimbursed the Company for all of the reasonable
out-of-pocket fees and expenses incurred by the Company in the preparation,
filing and processing of the withdrawn registration.
 
(d)           If any of the Registrable Securities to be registered pursuant to
a Demand Registration Statement are to be sold in an underwritten public
offering, and such offering is subject to a Share Limitation, then there shall
be included in such offering the number or dollar amount of Registrable
Securities of the same class requested to be included in such registration by
the Holder (and any Other Securities requested to be included therein by the
holders thereof) that in the opinion of the underwriter selected by the Company
can be sold without adversely affecting the price, timing, distribution or
marketability of such offering, and such number or dollar amount of securities
shall be allocated for inclusion pro rata among the holders of all such
securities (including the Registrable Securities of the Holder) on the basis of
the number of such securities of the Company owned by each such holder.

 
19

--------------------------------------------------------------------------------

 

(e)           In connection with an underwritten public offering pursuant to a
Demand Registration, the Holder shall have the right to select a nationally
recognized underwriter as the lead or managing underwriter and the Company shall
have the right to select a nationally recognized underwriter as the co-manager
of such underwritten public offering, in each case, who shall be reasonably
acceptable to the other party.  In connection with any such underwritten public
offering, the Holder and the Company agree that they will each enter into a
customary underwriting agreement with the underwriters selected pursuant to the
preceding sentence, such underwriting agreement to be reasonably satisfactory in
form and substance to the Company, the Holder and the underwriters (it being
understood that the Holder shall not be required to make any representations and
warranties other than with respect to itself, its ownership of the Registrable
Securities and its intended method of distribution thereof and shall not be
required to provide an indemnity other than with respect to information it
provides to the Company in writing expressly for use in such underwritten public
offering pursuant to a Demand Registration, and any such indemnity shall be
limited in amount to the net proceeds of such underwritten public offering
pursuant to a Demand Registration actually received by the Holder).  The Holder
and the Company agree that (i) an equivalent number or dollar amount of
Registrable Securities shall be sold through the lead or managing underwriter
selected by the Holder and the underwriter selected by the Company in any
underwritten public offering pursuant to a Demand Registration and (ii) all
decisions regarding whether a Share Limitation is necessary shall be made in the
sole discretion of the underwriter selected by the Company.
 
Section 5.3    Piggyback Registration.
 
(a)           If the Company proposes or is required to file a registration
statement under the Securities Act with respect to an offering of Common Stock
for its own account (other than (i) a registration statement filed pursuant to
Section 5.1, (ii) a registration statement filed pursuant to Section 5.2, (iii)
a registration statement on Form S-4 or S-8 or any successors thereto, (iv) a
registration statement covering securities convertible into or exercisable or
exchangeable for Common Stock (other than Registrable Securities) or (v) a
registration statement covering an offering of securities solely to the
Company’s existing stockholders or otherwise in connection with any offer to
exchange securities), then the Company shall give prompt written notice of such
proposed filing at least 30 days before the anticipated filing date (the
“Piggyback Notice”) to the Holder.  The Piggyback Notice shall offer the Holder
the opportunity to include in such registration statement the number of
Registrable Securities (for purposes of this Section 5.3, “Registrable
Securities” shall be deemed to mean solely securities of the same type as those
proposed to be offered by the Company for its own account) as they may request
(a “Piggyback Registration”).  Subject to Section 5.3(b), the Company shall
include in each such Piggyback Registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 days after notice has been given to the Holder.  The Holder shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time up to the pricing date.
 
(b)           If any of the shares of Common Stock to be registered pursuant to
the registration giving rise to the Holder’s rights under this Section 5.3 are
to be sold in an underwritten public offering, the Holder shall be permitted to
include all Registrable Securities requested to be included in such registration
in such offering on the same terms and conditions as any other Registrable
Securities, if any, of the Company included therein; provided, that if such
offering is subject to a Share Limitation, then there shall be included in such
offering: (i) first, the number or dollar amount of securities the Company
proposes to sell and (ii) second, the number or dollar amount of Registrable
Securities requested to be included in such registration by the Holder (and any
Other Securities requested to be included therein by the holders thereof) that
in the opinion of the underwriter selected by the Company can be sold without
adversely affecting the price, timing, distribution or marketability of such
offering, and such number or dollar amount of securities shall be allocated for
inclusion pro rata among the holders of all such securities (including the
Registrable Securities of the Holder) on the basis of the number of such
securities of the Company owned by each such holder.

 
20

--------------------------------------------------------------------------------

 

(c)           The Company may select the lead underwriter and co-manager or
co-managers to administer any offering of Registrable Securities pursuant to a
Piggyback Registration; provided, however, that if the Holder’s Registrable
Securities that are expected to be included in any such offering constitute, in
the Company’s reasonable judgment, at least 25% of the shares of Common Stock
expected to be Transferred in such offering, the Holder shall have the right to
appoint one co-manager (reasonably acceptable to the Company) for such offering,
who shall participate in such offering on the same terms as the co-managers
appointed by the Company.  In connection with any underwritten public offering
pursuant to a Piggyback Registration, the Holder agrees to enter into a
customary underwriting agreement with the Company and the underwriters selected
pursuant to the preceding sentence, such underwriting agreement to be reasonably
satisfactory in form and substance to the Company, the Holder and the
underwriters (it being understood that the Holder shall not be required to make
any representations and warranties other than with respect to itself, its
ownership of the Registrable Securities and its intended method of distribution
thereof and shall not be required to provide an indemnity other than with
respect to information it provides to the Company in writing expressly for use
in such Piggyback Registration, and any such indemnity shall be limited in
amount to the net proceeds of such Piggyback Registration actually received by
the Holder).
 
(d)           In the event that the Company gives the Holder notice of its
intention to effect an offering pursuant to a Piggyback Registration and
subsequently declines to proceed with such offering, the Holder shall have no
rights in connection with such offering; provided, however, that at the request
of the Holder, the Company shall proceed with such offering, subject to the
other terms of this Agreement, with respect to the Registrable Securities, which
registration shall be deemed to be a Demand Registration for all purposes
hereunder.  The Holder shall participate in any offering of Registrable
Securities pursuant to a Piggyback Registration in accordance with the same plan
of distribution for such Piggyback Registration as the Company or the holder or
holders of Common Stock that proposed such Piggyback Registration, as the case
may be.
 
(e)           No registration of Registrable Securities effected pursuant to a
request under this Section 5.3 shall be deemed to have been effected pursuant to
Section 5.1 and Section 5.2 or shall relieve the Company of its obligations
under Section 5.1 or Section 5.2.
 
Section 5.4    Postponement of Registrations. Notwithstanding anything to the
contrary in Section 5.1 or Section 5.2, the Company may postpone the filing or
effectiveness of any Demand Registration Statement or Shelf Registration
Statement, or suspend the use of any Demand Registration Statement or Shelf
Registration Statement, at any time if the Company determines, in its sole
discretion, that such action or proposed action (i) would adversely affect or
interfere with any proposal or plan by the Company or any of its Affiliates to
engage in any material financing or in any material acquisition, merger,
consolidation, tender offer, business combination, securities offering or other
material transaction or (ii) would require the Company to make an Adverse
Disclosure; provided, however, that the Company will not exercise its rights of
postponement pursuant to this Section 5.4 for more than 180 days (which need not
be consecutive) in any consecutive 12-month period.  The Company shall promptly
notify the Holder of any postponement pursuant to this Section 5.4 and the
Company agrees that it will terminate any such postponement as promptly as
reasonably practicable and will promptly notify the Holder of such
termination.  In making any such determination to initiate or terminate a
postponement, the Company shall not be required to consult with or obtain the
consent of the Holder or any investment manager therefor (including the
Trustee), and any such determination shall be in the sole discretion of the
Company, and neither the Holder nor any investment manager for the Holder
(including the Trustee) shall be responsible or have any liability therefor.

 
21

--------------------------------------------------------------------------------

 

Section 5.5    Holdback Period.
 
(a)           The Holder agrees, in connection with any underwritten public
offering in which the Holder has elected to include Registrable Securities, or
which underwritten public offering is being effected by the Company for its own
account, not to effect any public sale or distribution of any Common Stock (or
securities convertible into or exchangeable or exercisable for Common Stock)
(except as part of such underwritten public offering) during the period
commencing on, and continuing for not more than 60 days (or such shorter period
as the managing underwriter(s) may permit) after the effective date of the
registration statement pursuant to which such underwritten offering shall be
made or, in the case of a shelf registration statement, the period commencing
on, and continuing for not more than 60 days (or such shorter period as the
managing underwriter(s) may permit) after the Company’s notice of a distribution
in connection with such offering; provided, however, that (i) any applicable
period shall terminate on such earlier date as the Company gives notice to the
Holder that the Company declines to proceed with any such offering and (ii) the
sum of all holdback periods shall not exceed 120 days in any given 12-month
period.
 
(b)           In connection with any underwritten public offering made pursuant
to a Registration Statement filed pursuant to Section 5.1 or Section 5.2, the
Company will not effect any public sale or distribution of any Common Stock (or
securities convertible into or exchangeable or exercisable for Common Stock) for
its own account (other than (x) a Registration Statement (i) on Form S-4, Form
S-8 or any successor forms thereto or (ii) filed solely in connection with an
exchange offer or any employee benefit or dividend  reinvestment plan or (y)
pursuant to such underwritten offering), during the period commencing on, and
continuing for not more than 60 days (or such shorter period as the managing
underwriter(s) may permit) after the effective date of the registration
statement pursuant to which such underwritten offering shall be made or, in the
case of a Shelf Registration Statement, the period commencing on, and continuing
for not more than 60 days (or such shorter period as the managing underwriter(s)
may permit) after the Company’s notice of a distribution in connection with such
offering, or, in either case, on such earlier date as the Holder gives notice to
the Company that it declines to proceed with any such offering, except (i) for
the issuance of shares of Common Stock upon the conversion, exercise or
exchange, by the holder thereof, of options, warrants or other securities
convertible into or exercisable or exchangeable for the Common Stock pursuant to
the terms of such options, warrants or other securities, (ii) pursuant to the
terms of any other agreement to issue shares of Common Stock (or any securities
convertible into or exchangeable or exercisable for the Common Stock) in effect
on the date of the notice of a proposed Transfer, including any such agreement
in connection with any previously disclosed acquisition, merger, consolidation
or other business combination and (iii) in connection with Transfers to dividend
reinvestment plans or to employee benefit plans in order to enable any such
employee benefit plan to fulfill its funding obligations in the ordinary course,
unless the managing underwriter(s) agree otherwise.  Notwithstanding the
foregoing, the provisions of this Section 5.5 shall be subject to the provisions
of Section 5.4, and if the Company exercises its rights of postponement pursuant
to Section 5.4 with respect to any proposed underwritten public offering, the
provisions of this Section 5.5 shall not apply unless and until such time as the
Company notifies the Holder of the termination of such postponement and the
Holder notifies the Company of its intention to continue with such proposed
offering.

 
22

--------------------------------------------------------------------------------

 

Section 5.6    No Inconsistent Agreements.  Nothing herein shall restrict the
authority of the Company to grant to any Person the rights to obtain
registration under the Securities Act of any equity securities of the Company,
or any securities convertible into or exchangeable or exercisable for such
securities; provided, however, that the Company shall not grant any such rights
with respect to the Registrable Securities or securities convertible into or
exchangeable or exercisable for Common Stock that conflicts with the rights of
the Holder under this Agreement.   The Company shall cause each holder of Common
Stock who obtains the right, after the date of the Registration Rights
Agreement, to propose a registration giving rise to a Piggyback Registration, if
any, to agree not to Transfer any shares of Registrable Securities or securities
convertible into or exchangeable or exercisable for the Common Stock, for the
applicable period set forth in Section 5.5(a).
 
Section 5.7    Registration Procedures.
 
(a)           If and whenever the Company is required to effect the registration
of any Registrable Securities under the Securities Act as provided in this
Article V, the Company shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as possible:
 
(i)           Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holder or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus (including any Issuer Free Writing
Prospectus related thereto) or any amendments or supplements thereto, the
Company shall furnish or otherwise make available to the Holder, its counsel and
the managing underwriter(s), if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel (provided that any comments made on behalf of the Holder and the
managing underwriter(s), if any, are provided to the Company promptly upon
receipt of the documents but in no event later than ten (10) Business Days after
receipt of such documents by the Holder), and such other documents reasonably
requested by such counsel, including any comment letter from the SEC, and, if
requested by such counsel, provide such counsel reasonable opportunity to
participate in the preparation of such Registration Statement and each
Prospectus included therein (including any Issuer Free Writing Prospectus
related thereto) and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such Registration Statement or
Prospectus (including any Issuer Free Writing Prospectus related thereto) or any
amendments or supplements thereto with respect to any registration pursuant to
Section 5.1 or Section 5.2 to which the Holder’s Representative, its counsel, or
the managing underwriter(s), if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company, such filing is necessary to
comply with applicable Law.

 
23

--------------------------------------------------------------------------------

 

(ii)          Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be reasonably requested by the
Holder or necessary to keep such Registration Statement continuously effective
during the period provided herein and comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement, and cause the related
Prospectus to be supplemented by any Prospectus supplement or Issuer Free
Writing Prospectus as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
or Rule 433, as applicable (or any similar provisions then in force) under the
Securities Act.
 
(iii)          Notify the Holder and the managing underwriter(s), if any,
promptly (A) when a Prospectus or any Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC or any other Governmental Entity for
amendments or supplements to a Registration Statement or related Prospectus or
Issuer Free Writing Prospectus or for additional information, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(D) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement contemplated by Section
5.7(a)(xvi) below) cease to be true and correct, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (F) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or Issuer Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus, documents or Issuer Free
Writing Prospectus so that, in the case of the Registration Statement, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of any Prospectus or Issuer Free
Writing Prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 
24

--------------------------------------------------------------------------------

 

(iv)         Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the reasonably
earliest practical date.
 
(v)          If requested by the managing underwriter(s), if any, or the Holder,
promptly include in a Prospectus supplement, post-effective amendment or Issuer
Free Writing Prospectus such information as the managing underwriter(s), if any,
or the Holder may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such Prospectus
supplement, such post-effective amendment or Issuer Free Writing Prospectus as
soon as practicable after the Company has received such request.
 
(vi)          Furnish or make available to the Holder, and each managing
underwriter, if any, without charge, such number of conformed copies of the
Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by the Holder, counsel or managing underwriter(s)), and
such other documents, as the Holder or such managing underwriter(s) may
reasonably request, and upon request a copy of any and all transmittal letters
or other correspondence to or received from the SEC or any other Governmental
Entity relating to such offering.
 
(vii)         Deliver to the Holder, and the managing underwriter(s), if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus and any Issuer Free Writing Prospectus related to any such
Prospectuses) and each amendment or supplement thereto as such Persons may
reasonably request in connection with the distribution of the Registrable
Securities; and the Company, subject to Section 5.7(b), hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
Holder and the managing underwriter(s), if any, in connection with the offering
and sale of the Registrable Securities covered by such Prospectus and any such
amendment or supplement thereto.
 
(viii)       Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the Holder, the
managing underwriter(s), if any, and their respective counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or managing underwriter(s) reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable the
Holder to consummate the disposition of such Registrable Securities in such
jurisdiction; provided, however, that the Company will not be required to (i)
qualify generally to do business in any jurisdiction where it is not then so
qualified or (ii) take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject.

 
25

--------------------------------------------------------------------------------

 

(ix)          Cooperate with the Holder and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving a
written representation from the Holder that the Registrable Securities
represented by the certificates so delivered by the Holder will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriter(s), if any, or the Holder may request at least two (2)
Business Days prior to any sale of Registrable Securities.
 
(x)           Upon the occurrence of any event contemplated by Section
5.7(a)(iii)(B) through Section 5.7(a)(iii)(F), at the request of the Holder,
prepare and file with the SEC a supplement or post-effective amendment to the
Registration Statement, Prospectus or Issuer Free Writing Prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they are made, not misleading.
 
(xi)          Prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities.
 
(xii)         Use its reasonable best efforts to cause the Notes covered by a
Registration Statement to be rated with such appropriate rating agencies (unless
such Notes are already rated), if so requested in writing by the Holder or the
managing underwriter(s), if any.
 
(xiii)        Use its reasonable best efforts to cause the Notes covered by any
Registration Statement to be listed on each securities exchange, if any, on
which similar debt securities issued by the Company are then listed.
 
(xiv)        So long as the Common Stock is listed on any United States
securities exchange or a quotation system, use its best efforts to cause all of
the Conversion Shares to be listed on such exchange or quotation system.
 
(xv)         Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.
 
(xvi)        Enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the Holder or by the managing
underwriter(s), if any, to expedite or facilitate the disposition of such
Registrable Securities, and in connection therewith, whether or not an
underwriting agreement is entered into and whether or not the registration is an
underwritten registration, (i) make such representations and warranties to the
Holder and the managing underwriter(s), if any, with respect to the business of
the Company and its Subsidiaries, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
the Company in its underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the Holder
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriter(s), if any, and counsel to the Holder), addressed to the
Holder and each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions provided by the Company in its underwritten
offerings and such other matters as may be reasonably requested by such counsel
and managing underwriter(s), (iii) use its reasonable best efforts to obtain
“cold comfort” letters and updates thereof from the independent registered
public accounting firm of the Company (and, if necessary, any other independent
registered public accounting firm of any Subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the Registration Statement) who
have certified the financial statements included in such Registration Statement,
addressed to the Holder (unless such accountants shall be prohibited from so
addressing such letters by applicable standards of the accounting profession)
and each of the managing underwriter(s), if any, such letters to be in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with the Company's underwritten offerings, (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures substantially to the effect set forth in Article VI
hereof with respect to all parties to be indemnified pursuant to said Article
except as otherwise agreed by the Holder and the managing underwriter(s) and (v)
deliver such documents and certificates as may be reasonably requested by the
Holder, its counsel and the managing underwriter(s), if any, to evidence the
continued validity of the representations and warranties made pursuant to clause
(i) above and to evidence compliance with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Company.  The
above shall be done at each closing under such underwriting or similar
agreement, or as and to the extent required thereunder.

 
26

--------------------------------------------------------------------------------

 

(xvii)      Upon execution of a customary confidentiality agreement, make
available for inspection by a Representative of the Holder, the managing
underwriter(s), if any, and any attorneys, accountants or other agents or
Representatives retained by the Holder or managing underwriter(s), at the
offices where normally kept, during reasonable business hours, financial and
other records, pertinent corporate documents and properties of the Company and
its Subsidiaries, and cause the officers, directors and employees of the Company
and its Subsidiaries to supply all information in each case reasonably requested
by any such Representative, managing underwriter(s), attorney, accountant or
Representatives in connection with such Registration Statement.
 
(xviii)     Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to the Holder, as soon as reasonably
practicable (but not more than 18 months) after the effective date of the
Registration Statement, an earnings statement which shall satisfy the provisions
of Section 11(a) of the Securities Act.
 
(b)           Each of the parties will treat all notices of proposed Transfers
and registrations, and all information relating to any blackout periods under
Section 5.4 received from the other party with the strictest confidence (and in
accordance with the terms of any applicable confidentiality agreement among the
Company and the Holder) and will not disseminate such information.  Nothing
herein shall be construed to require the Company or any of its Affiliates to
make any public disclosure of information at any time.  In the event the Company
has notified the Holder of any occurrence of any event contemplated by Section
5.7(a)(iii)(B) through Section 5.7(a)(iii)(F) then the Holder shall not deliver
such Prospectus or Issuer Free Writing Prospectus to any purchaser and will
forthwith discontinue disposition of any Registrable Securities covered by such
Registration Statement, Prospectus or Issuer Free Writing Prospectus unless and
until a supplement or post-effective amendment to such Prospectus or Issuer Free
Writing Prospectus has been prepared and filed as set forth in Section 5.7(a)(x)
or until the Company advises the Holder in writing that the use of such
Prospectus or Issuer Free Writing Prospectus may be resumed.

 
27

--------------------------------------------------------------------------------

 

(c)           The Holder shall cooperate with the Company in the preparation and
filing of any Registration Statement under the Securities Act pursuant to this
Agreement and provide the Company with all information reasonably necessary to
complete such preparation as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of the Holder if the Holder unreasonably fails to furnish
such information within a reasonable time after receiving such request.
 
Section 5.8   Participation in Public Offering Transfers.
 
(a)           In the case of an underwritten offering made pursuant to a
Registration Statement filed pursuant to Section 5.1 or Section 5.2, the price,
underwriting discount and other financial terms for each class of Registrable
Securities of the related underwriting agreement shall be determined by the
Holder.  In the case of any underwritten offering registered pursuant to the
registration giving rise to the Holder’s rights under Section 5.3, such price,
underwriting discount and other financial terms shall be determined by the
Company, subject to the right of the Holder to withdraw its request to
participate in the registration pursuant to Section 5.3(a).
 
(b)           The Holder may not participate in any underwritten Transfers
hereunder unless it (i) agrees to sell its securities on the basis provided in
any customary underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
custodian agreements and other documents customarily required under the terms of
such underwriting arrangements, it being understood that the Holder shall not be
required to make any representations and warranties other than with respect to
itself, its ownership of the Registrable Securities and its intended method of
distribution thereof and shall not be required to provide an indemnity other
than with respect to information it provides to the Company in writing expressly
for use in such underwritten Transfer, and any such indemnity shall be limited
in amount to the net proceeds of such underwritten Transfer actually received by
the Holder.
 
Section 5.9    Cooperation by Management.             The Company shall make
available members of the management of the Company and its Affiliates for
reasonable assistance in the selling efforts relating to any offering of the
Registrable Securities, to the extent customary for such offering (including,
without limitation, to the extent customary, senior management attendance at due
diligence meetings with prospective investors or underwriters and their counsel
and road shows), and for such assistance as is reasonably requested by the
Holder and its counsel in the selling efforts relating to any such offering;
provided, however, that management need only be made available for (i) one
offering in any 12-month period and (ii) an offering that contemplates a sale of
at least 20 million Conversion Shares (inclusive of Conversion Shares underlying
any principal amount of the Notes included in such offering).

 
28

--------------------------------------------------------------------------------

 

Section 5.10    Registration Expenses and Legal Counsel.  The Company shall pay
all reasonable fees and expenses incident to the performance of or compliance
with its obligations under this Article V, including (i) all registration and
filing fees (including fees and expenses (A) with respect to filings required to
be made with all applicable securities exchanges and/or the Financial Industry
Regulatory Authority, Inc. and (B) of compliance with securities or Blue Sky
laws including any fees and disbursements of counsel for the underwriter(s) in
connection with Blue Sky qualifications of the Registrable Securities pursuant
to Section 5.7(a)(viii)), (ii) printing expenses (including expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter(s), if any, or by the
Holder), (iii) messenger, telephone and delivery expenses of the Company, (iv)
fees and disbursements of counsel for the Company, (v) expenses of the Company
incurred in connection with any “road show”, (vi) fees and disbursements of all
independent registered public accounting firms (including, without limitation,
the expenses of any special audit and “cold comfort” letters required by or
incident to this Agreement) and any other persons, including special experts,
retained by the Company and (vii) fees up to $250,000 and reasonable
disbursements of one legal counsel for the Holder in connection with each
registration of Registrable Securities or sale of Registrable Securities under
the Shelf Registration Statement, provided that a registration or sale either is
effected or is postponed pursuant to Section 5.4.  For the avoidance of doubt,
the Company shall not be required to pay underwriting discounts and commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities pursuant to any Registration Statement, or any other expenses of the
Holder.  In addition, the Company shall bear all of its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit, the fees and
expenses incurred in connection with the listing of the securities to be
registered on any securities exchange or inter-dealer quotation system on which
similar securities issued by the Company are then listed and rating agency fees
and the fees and expenses of any Person, including special experts, retained by
the Company.


Section 5.11    Rules 144 and 144A and Regulation S.  The Company covenants that
it will file the reports required to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, it will, upon the
reasonable request of the Holder, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144, 144A
or Regulation S under the Securities Act), and it will take any such further
action as the Holder may reasonably request, all to the extent required from
time to time to enable the Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.

 
29

--------------------------------------------------------------------------------

 

ARTICLE VI
INDEMNIFICATION
 
Section 6.1    Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, the Holder, the
trustee of the Holder, the investment manager or managers acting on behalf of
the Holder with respect to the Registrable Securities, Persons, if any, who
Control any of them, and each of their respective Representatives (each an
“Indemnitee”), from and against any and all losses, penalties, judgments, suits,
costs, claims, damages, liabilities and expenses, joint or several (including
reasonable costs of investigation and legal expenses) (“Losses”) arising out of
or caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement described herein or any related
Prospectus or Issuer Free Writing Prospectus relating to the Registrable
Securities (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto), or arising out of or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein in the case of the
Prospectus, in light of the circumstances in which they were made, not
misleading, except insofar as such Losses arise out of or are caused by any such
untrue statement or omission included or omitted in conformity with information
furnished to the Company in writing by such Indemnitee or any Person acting on
behalf of such Indemnitee expressly for use therein; provided, however, that the
foregoing indemnity agreement shall not inure to the benefit of such Indemnitee
if the Company shall have complied with its obligation to furnish copies of the
Prospectus and any Issuer Free Writing Prospectus in accordance with Section
5.7(a)(vii) and such Indemnitee, or any underwriter, broker or dealer selected
by it, shall have failed to comply with its obligations under Section 5.7(b) to
discontinue use of a Prospectus or Issuer Free Writing Prospectus in accordance
therewith. This indemnity shall be in addition to any liability the Company may
otherwise have under this Agreement or otherwise.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Holder or any indemnified party and shall survive the transfer of
Registrable Securities by the Holder.
 
Section 6.2    Indemnification by the Holder.  The Holder agrees, to the fullest
extent permitted under applicable law, and each underwriter selected shall
agree, severally and not jointly, to indemnify and hold harmless each of the
Company, its directors, officers, employees and agents, and each Person, if any,
who Controls the Company, to the same extent as the foregoing indemnity from the
Company, but only with respect to Losses arising out of or caused by an untrue
statement or omission included or omitted in conformity with information
furnished in writing by or on behalf of the Holder or such underwriter, as the
case may be, expressly for use in any Registration Statement described herein or
any related Prospectus relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or arising out of or caused by the failure of the Holder, or each
underwriter, broker or dealer selected by the Holder, to comply with its
obligations under Section 5.7(b) to discontinue use of a Prospectus or Issuer
Free Writing Prospectus in accordance therewith. No claim against the assets of
the Holder shall be created by this Section 6.2, except as and to the extent
permitted by applicable law.  Notwithstanding the foregoing, the Holder shall
not be liable to the Company or any such Person for any amount in excess of the
net amount received by the Holder from the sale of Registrable Securities in the
offering giving rise to such liability.
 
Section 6.3    Indemnification Procedures.

 
30

--------------------------------------------------------------------------------

 

(a)           In case any claim is asserted or any proceeding (including any
governmental investigation) shall be instituted where indemnity may be sought by
an Indemnitee pursuant to any of the preceding paragraphs of this Article VI,
such Indemnitee shall promptly notify in writing the Person against whom such
indemnity may be sought (the “Indemnitor”); provided, however, that the omission
so to notify the Indemnitor shall not relieve the Indemnitor of any liability
which it may have to such Indemnitee except to the extent that the Indemnitor
was prejudiced by such failure to notify.  The Indemnitor, upon request of the
Indemnitee, shall retain counsel reasonably satisfactory to the Indemnitee to
represent (subject to the following sentences of this Section 6.3(a)) the
Indemnitee and any others the Indemnitor may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such
proceeding.  In any such proceeding, any Indemnitee shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnitee unless (i) the Indemnitor and the Indemnitee
shall have mutually agreed to the retention of such counsel, (ii) the Indemnitor
fails to take reasonable steps necessary to defend diligently any claim within
ten calendar days after receiving written notice from the Indemnitee that the
Indemnitee believes the Indemnitor has failed to take such steps, or (iii) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnitor and the Indemnitee and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests or legal defenses between them and, in all such cases, the Indemnitor
shall only be responsible for the reasonable fees and expenses of such
counsel.  It is understood that the Indemnitor shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate law firm (in addition to
any local counsel) for all such Indemnitees not having actual or potential
differing interests or legal defenses among them, and that all such fees and
expenses shall be reimbursed as they are incurred.  In the case of any such firm
for the VEBA or any Control Person of the VEBA, such firm shall be designated in
writing by the named fiduciary (as determined in accordance with Section 402(a)
of ERISA).  The Indemnitor shall not be liable for any settlement of any
proceeding affected without its written consent.
 
(b)           If the indemnification provided for in this Article VI is
unavailable to an Indemnitee in respect of any Losses referred to herein, then
the Indemnitor, in lieu of indemnifying such Indemnitee hereunder, shall
contribute to the amount paid or payable by such Indemnitee as a result of such
Losses in such proportion as is appropriate to reflect the relative fault of the
Indemnitor and the Indemnitee and Persons acting on behalf of or Controlling the
Indemnitor or the Indemnitee in connection with the statements or omissions or
violations which resulted in such Losses, as well as any other relevant
equitable considerations.  If the indemnification described in Section
6.1 or Section 6.2 is unavailable to an Indemnitee, the relative fault of the
Company, the Holder and Persons acting on behalf of or Controlling the Company
or the Holder shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, the Holder or by Persons acting on behalf of the Company or the Holder
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Indemnitor
shall not be required to contribute pursuant to this Section 6.3(b) if there has
been a settlement of any proceeding affected without its written consent.  No
claim against the assets of the Holder shall be created by this Section 6.3(b),
except as and to the extent permitted by applicable law.  Notwithstanding the
foregoing, the Holder shall not be required to make a contribution in excess of
the net amount received by the Holder from the sale of Registrable Securities in
the offering giving rise to such liability.
 
 
31

--------------------------------------------------------------------------------

 

Section 6.4    Survival.  The indemnification contained in this Article VI shall
remain operative and in full force and effect regardless of any termination of
this Agreement.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1    Binding Effect; Assignment.  This Agreement shall be binding upon
and shall inure to the benefit of and be enforceable by each of the parties and
their successors and permitted assigns.  The rights or obligations under this
Agreement may be assigned only (i) as contemplated by Section 3.4, (ii) in
connection with a Transfer of Registrable Securities by the Initial Holder to
the VEBA or the trustee thereof, as appropriate, pursuant to the Settlement
Agreement, or (iii) in connection with a sale by the Initial Holder or the VEBA
or the trustee thereof, as appropriate, of the Registerable Securities in a
Negotiated Transaction in which the purchaser/transferee executes an assignment
and assumption agreement reasonably satisfactory to the Company pursuant to
which such purchaser agrees to assume the transferor's obligations set forth in
Sections 2.1, 2.2 (a), (c), (d), (e), (f), and (h), 2.3, 5.1, 5.2, 5.5, 5.7(b),
5.7(c), and 6.2 and Articles III and IV of this Agreement.  Except as described
in the immediately preceding sentence, none of the rights or obligations under
this Agreement shall be assigned without the consent of the other parties
hereto.
 
Section 7.2    Adjustments; Restatement of Agreement.  In the event of any stock
dividend or distribution, stock split (forward or reverse), combination of
shares, recapitalization, merger, consolidation, redemption, exchange of
securities or other reorganization or reclassification after the date hereof
with respect to the Registrable Securities or similar transactions affecting the
Registrable Securities, all references herein to any designation of securities
and to any specific number of shares or Registrable Securities shall be
appropriately adjusted to give full effect thereto. Further, in the event of any
of the foregoing transactions, the Company shall be entitled, without the
consent of any other party hereto, to restate this Agreement in its entirety to
reflect such adjustments, and the Company and the Holder hereby agree to execute
any such restatement of this Agreement.
 
Section 7.3    Termination.  All rights, restrictions and obligations of the
parties hereto shall terminate and this Agreement shall have no further force
and effect upon the date the Holder reduces its aggregate ownership of the
Registrable Securities such that the Conversion Shares held by the Holder
represent less than 2% of the aggregate number of shares of Common Stock then
outstanding (it being understood that, for purposes of this Section 7.3, all
Conversion Shares issuable upon conversion of the outstanding principal amount
of the Notes held by the Holder shall be deemed to be outstanding and held by
the Holder); provided, that (i) all rights and obligations under Section 5.1
through Section 5.8 and Section 5.10, if they have not previously terminated,
shall terminate on the date when the Holder is able to sell all the Registrable
Securities immediately without restriction pursuant to Rule 144 and (ii) all
rights and obligations under Article VI and Article VII shall continue in
perpetuity.
 
Section 7.4    Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented except
by a writing signed by the Company and the Holder.  Any obligation of, or
restriction applicable to, the Holder hereunder may be waived by a writing
signed by the Company.  Any obligation of, or restriction applicable to, the
Company hereunder may be waived by a writing signed by the Holder.

 
32

--------------------------------------------------------------------------------

 

Section 7.5              Attorneys’ Fees».  In any action or proceeding brought
to enforce any provision of this Agreement or where any provision hereof is
validly asserted as a defense, the successful party shall, to the extent
permitted by applicable law, be entitled to recover reasonable attorneys’ fees
in addition to any other available remedy.
 
Section 7.6             Notices».  All notices and other communications provided
for or permitted hereunder shall be in writing and, except as specified herein,
shall be made by hand delivery, by registered or certified first-class mail,
return receipt requested, overnight courier or facsimile transmission:
 
(i)           If to the Company:
 
Ford Motor Company
One American Road
Dearborn, Michigan 48126
Attention:    Treasurer
Telephone:   (313) 845-5575
Facsimile:      (212) 418-3695


with a copy to:


Ford Motor Company
One American Road
Dearborn, Michigan 48126
Attention:    Secretary
Telephone:   (313) 323-2130
Facsimile:      (313) 248-8713




(ii)           If to the Holder:
 
Ford-UAW Holdings LLC
15041 Commerce Drive South
Rotunda Court #4
Dearborn, MI  48120
Attention:  Director – Employee Benefits Finance
Telephone:   (313) 253-7409
Facsimile:      (313) 248-4425


with a copy to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza

 
33

--------------------------------------------------------------------------------

 

New York, New York 10006
Attention:    Richard S. Lincer, Esq./David I. Gottlieb, Esq.
Telephone:   (212) 225-2000
Facsimile:      (212) 225-3999


All notices and communications shall be deemed to have been duly given and
received: when delivered by hand, if hand delivered; the fifth Business Day
after being deposited in the mail, registered or certified, return receipt
requested, first class postage prepaid, or earlier Business Day actually
received, if mailed; the first Business Day after being deposited with an
overnight courier, postage prepaid, if by overnight courier; upon oral
confirmation of receipt, if by facsimile transmission.  Each party agrees
promptly to confirm receipt of all notices.
 
Section 7.7    No Third Party Beneficiaries.  This Agreement shall be for the
sole and exclusive benefit of (i) the Company and its successors and permitted
assigns, (ii) the Holder, the trustee of the Holder (following an assignment
hereof from the Initial Holder to the VEBA) and any other investment manager or
managers acting on behalf of the Holder with respect to the Registrable
Securities and their respective successors and permitted assigns and (iii) each
of the Persons entitled to indemnification under Article VI hereof.  Nothing in
this Agreement shall be construed to give any other Person any legal or
equitable right, remedy or claim under this Agreement.
 
Section 7.8    Cooperation.  Each party hereto shall take such further action,
and execute such additional documents, as may be reasonably requested by any
other party hereto in order to carry out the purposes of this Agreement.
 
Section 7.9    Counterparts.  This Agreement may be executed in counterparts,
and shall be deemed to have been duly executed and delivered by all parties when
each party has executed a counterpart hereof and delivered an original or
facsimile copy thereof to the other party.  Each such counterpart hereof shall
be deemed to be an original, and all of such counterparts together shall
constitute one and the same instrument.
 
Section 7.10    Remedies.
 
(a)           Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement is not performed in accordance with its terms, and it is therefore
agreed that, in addition to and without limiting any other remedy or right it
may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any state court sitting
in the State of New York enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event such court determines
that such a breach has occurred, and to waive any requirement for the securing
or posting of any bond in connection with such remedy.
 
(b)           All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.

 
34

--------------------------------------------------------------------------------

 

Section 7.11    GOVERNING LAW; FORUM SELECTION.  THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR
PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE
BROUGHT AND ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED
IN THE BOROUGH OF MANHATTAN OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE) THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING.
 
Section 7.12    WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.12.
 
Section 7.13    Severability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 7.14    Acknowledgments.  The Holder agrees that it will obtain written
acknowledgments, and provide a copy of such acknowledgments to the Company, from
each of its underwriters, brokers, dealers and investment managers with respect
to the Registrable Securities and from the valuation advisers of the trustee of
the Holder (following an assignment hereof from the Initial Holder to the VEBA),
confirming that such entity has received and reviewed this Agreement and will
comply with the terms of this Agreement applicable to it.


 
*           *           *           *

 
35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Securityholder and Registration Rights Agreement on the date
first above written
 
 

 
FORD MOTOR COMPANY
             
By:
   
Name:
   
Title:
               
FORD-UAW HOLDINGS LLC
             
By:
   
Name:
   
Title:
 

 
 
Signature Page to Securityholder and Registration Rights Agreement

--------------------------------------------------------------------------------
